 1   Albert N. Kennedy, OSB No. 821429 (Lead Attorney)
      Direct Dial: 503.802.2013
 2    Facsimile: 503.972.3713
      E-Mail: albert.kennedy@tonkon.com
 3   Michael W. Fletcher, OSB No. 010448
      Direct Dial: (503) 802-2169
 4    Facsimile: (503) 972-3867
      E-Mail: michael.fletcher@tonkon.com
 5   TONKON TORP LLP
     888 SW Fifth Avenue, Suite 1600
 6   Portland, OR 97204-2099

 7           Attorneys for Debtor

 8

 9

10                              UNITED STATES BANKRUPTCY COURT

11                                       DISTRICT OF OREGON

12   In re                                                              Case No. 19-30223-tmb11

13   Western Communications, Inc.                                       MOTION FOR TELEPHONIC
                                                                        APPEARANCE FOR NATHAN Q.
14                                    Debtor.                           RUGG ON BEHALF OF RHODE
                                                                        ISLAND SUBURBAN NEWSPAPERS,
15                                                                      INC.

16

17
                      Debtor moves this Court pursuant to Local Bankruptcy Rule 7007-1(d)(3) to
18
     allow Nathan Q. Rugg, attorney for Rhode Island Suburban Newspapers, Inc. (“RISN”), to
19
     appear by telephone at the hearing scheduled for July 29, 2019 at 1:30 p.m. for the following
20
     reasons:
21
                      1.       RISN wishes for Mr. Rugg to appear telephonically because he is
22
     located in Chicago, Illinois and travelling to Oregon for this hearing would result in
23
     substantial expense to RISN.
24
                      2.       Mr. Rugg’s appearance is necessary because RISN wishes for Mr.
25
     Rugg to present RISN’s request for a break-up fee arising from the Bend sale transaction, as
26

Page 1 of 2 - MOTION FOR TELEPHONIC APPEARANCE FOR NATHAN Q. RUGG ON
              BEHALF OF RHODE ISLAND SUBURBAN NEWSPAPERS, INC.
                                                    Tonkon Torp LLP
                                                888 SW Fifth Ave., Suite 1600
                                                     Portland, OR 97204
                                                       503.221.1440
                           Case 19-30223-tmb11              Doc 208             Filed 07/24/19
 1   provided by the Bend Asset Purchase Agreement between RISN and the Debtor, filed with

 2   the Court on July 3, 2019 [Docket No. 194].

 3                 3.       Debtor does not object to Mr. Rugg appearing by telephone.

 4                 DATED this 24th day of July, 2019.

 5                                                    TONKON TORP LLP
 6

 7                                                    By /s/ Michael W. Fletcher
                                                         Albert N. Kennedy, OSB NO. 821429
 8                                                       Michael W. Fletcher, OSB No. 010448
                                                         Attorneys for Debtor
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Page 2 of 2 - MOTION FOR TELEPHONIC APPEARANCE FOR NATHAN Q. RUGG ON
              BEHALF OF RHODE ISLAND SUBURBAN NEWSPAPERS, INC.
                                              Tonkon Torp LLP
                                          888 SW Fifth Ave., Suite 1600
                                               Portland, OR 97204
                                                 503.221.1440
                        Case 19-30223-tmb11           Doc 208             Filed 07/24/19
 1                              CERTIFICATE OF SERVICE

 2                  I hereby certify that I served the foregoing MOTION FOR TELEPHONIC
     APPEARANCE FOR NATHAN Q. RUGG ON BEHALF OF RHODE ISLAND
 3   SUBURBAN NEWSPAPERS, INC. on the parties indicated as "ECF" on the attached List
     of Interested Parties by electronic means through the Court's Case Management/Electronic
 4   Case File system on the date set forth below.
 5
                   DATED this 24th day of July, 2019.
 6
                                                     TONKON TORP LLP
 7

 8
                                                     By /s/ Michael W. Fletcher
 9                                                      Albert N. Kennedy, OSB NO. 821429
                                                        Michael W. Fletcher, OSB No. 010448
10                                                      Attorneys for Debtor
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

Page 1 of 1 - CERTIFICATE OF SERVICE

                                             Tonkon Torp LLP
                                         888 SW Fifth Ave., Suite 1600
                                              Portland, OR 97204
                                                503.221.1440
                     Case 19-30223-tmb11             Doc 208             Filed 07/24/19
                                LIST OF INTERESTED PARTIES

                                 In re Western Communications, Inc.
                          U.S. Bankruptcy Court Case No. 19-30223-tmb11

                                      ECF PARTICIPANTS
   JONAS V ANDERSON jonas.v.anderson@usdoj.gov
   MICHAEL W FLETCHER michael.fletcher@tonkon.com,
    leslie.hurd@tonkon.com;spencer.fisher@tonkon.com
   SARAH FLYNN sarah.flynn@usdoj.gov
   ALBERT N KENNEDY al.kennedy@tonkon.com,
    leslie.hurd@tonkon.com;spencer.fisher@tonkon.com
   KATHYRN PERKINS kathryn.e.perkins@usdoj.gov
   CRAIG G RUSSILLO crussillo@schwabe.com
   BRAD T SUMMERS summerst@lanepowell.com, docketing-pdx@lanepowell.com
   US TRUSTEE, PORTLAND USTPRegion18.PL.ECF@usdoj.gov


000646/00045/10210091v1




                     Case 19-30223-tmb11      Doc 208    Filed 07/24/19
